Citation Nr: 1217059	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to June 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2011, a statement of the case was issued in September 2011, and a substantive appeal was received in October 2011.  The Veteran testified at a Board hearing in February 2012; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Right foot disability was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2010, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter predated the December 2010 rating decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service treatment records identified by the Veteran.  The Veteran's service treatment records are unavailable for review as they may have been destroyed in a fire.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In November 2010, the Veteran was afforded a VA examination pertaining to the right foot and an etiological opinion was proffered.  The examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service personnel and treatment records are not available; however, the Veteran asserts that he injured his right foot in a combat situation during the Korean War.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Every reasonable doubt shall be resolved in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See id; see also 38 U.S.C.A. § 1154(b).  

In April 2010, the Veteran filed a claim of service connection for residuals of a right broken foot.  He stated that he broke his right foot in Korea and was treated with a wrap and sent back out on the line.  

An April 1959 private treatment record does not reflect any treatment or diagnoses related to the feet.

A March 2004 VA outpatient podiatry consultation reflects the Veteran's complaint that the bottom of his foot is very painful.  He stated that it hurts near the instep as well.  He has had a podiatrist tape him.  He has tried over-the-counter arch supports, shoes, and ankle wraps but nothing has helped.  He gets pain when he walks or golfs.  He denied a history of trauma.  An x-ray examination of the right ankle showed normal mortise no acute fracture, with some calcification in syndesmosis likely from previous trauma.  The examiner diagnosed posterior tibial tendon dysfunction.  

A May 2010 private treatment record reflects that the Veteran complained of right foot problems for 60 years.  He reported that he first injured it when he was jumping into a trench when he was on active military duty back in Korea.  He reported that he had significant swelling and injury and was treated for a sprain and he was sent back out.  He had some progressive symptoms since that time and it had gradually become more severe.  He stated that his deformity and pain had increased.  Upon physical examination, the examiner diagnosed chronic posterior tibialis tendon rupture with subsequent osteoarthritis of the talonavicular joint, the calcaneal cuboid joint, subtalar joint and collapsed foot.  

In May 2010, the Veteran underwent a VA examination.  The Veteran claimed he injured his right foot in service.  The examiner acknowledged that service treatment records were not available, and that VA and private treatment records showed no history of continuity of care for a right foot problem.  The examiner acknowledged review of the records.  The Veteran reported that in Korea in November 1951, there were incoming shells and he jumped in a trench and hit a rock.  He says he limped to the aid station and they wrapped it up.  He stated that it hurt badly and he could hardly walk for 2 weeks and then it felt better and he had "no more problems" until 25 years ago.  He stated that his arches were normal in service.  He stated that in the 1950's, he would play basketball on it and felt it was easy to turn his ankle and so he would wrap it.  He was never seen for a sprain and denied any other injury to his foot or ankle.  He stated he never had an x-ray back in the 1950's.  He stated "everyone thought it was a sprained ankle."  After the injury healed, he went on quite a few 20-mile hikes with packs.  Both feet would be tired afterwards but he was able to do those activities.  He stated about 25 years ago, if he was walking on the side of a hill and the ankle was in eversion, it would hurt at the arch and the ankle.  That was the only time it was a problem for many years.  He stated he was seen 7-8 years ago and given arch supports for both feet.  Ten years ago, he could walk 18 holes of golf but now he can only walk 9 holes of golf.  He stated the last 3 years it has hurt most of the time.  The pain is at the inside of the foot and the arch.  Upon physical exam, the examiner diagnosed posterior tibial tendon dysfunction with pes planus and pronation, right foot, and osteoarthritis of the foot.  With regard to etiology to service, the examiner acknowledged that service treatment records were not available and that the Veteran claimed an ankle sprain back in Korea, that it was wrapped, and then after 2 weeks it was back to normal.  He described some mild sprains playing basketball in the 1950's.  He denied any problems with his feet or ankles otherwise until about 25 years ago.  The examiner stated that there are records starting in 2004 for the right foot.  The examiner stated that the Veteran appears to have gone many years without symptoms and there is no continuity of medical records for many decades since the original injury that he described.  The Veteran did not believe that an x-ray was ever done with his initial injury and the examiner commented that if a fracture had occurred, one would expect it to hurt for longer than approximately 2 weeks which was the Veteran's estimate.  The examiner stated that all in all, it is hard to imagine an injury from back in 1951 that was fairly short lived and not giving him chronic problems, to then start to give him problems such that was seen in his medical record almost 50 years later.  The examiner opined that it is less likely as not, less than 50 percent probability, that his current right foot problem is the result of an injury that occurred during service.  

At the February 2012 Board hearing, the Veteran stated that about 45 to 50 years ago, when he was hunting deer, he would walk down a side hill and feel pain.  He stated that an initial diagnosis was rendered in or about 2002.  He stated that he injured his foot in Korea in 1951.  He was starting to receive some incoming shell - artillery fire.  He jumped down into a trench and as he did, he leaped on a rock on the side of my foot, and it caused his foot to roll inward.  When he got off the outpost, he went to the aid station and they bandaged it up and sent him back to the line.  About three to four weeks later, he was able to walk around "okay" on it.  He stated that he was told that it was a "severe sprain" to the arch of the foot.  He did not undergo an x-ray.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for right foot disability.  As detailed, service treatment records are unavailable for review.  The Veteran asserts that he injured his right foot in service in 1951, variously describing it as a "sprain" and "fracture."  While there are no service treatment records that document this injury, he did seek private medical treatment approximately 8 years after the reported injury, but there were no complaints or diagnoses related to the right foot.  In November 2002, the Veteran filed a claim of service connection for hearing loss, but did not claim service connection for a right foot disability.  If the Veteran had actually been suffering from right foot problems at that time that he believed were due to an in-service injury, it would have seemed likely that he would have claimed compensation for such problems.  But treatment related to the right foot is not documented until 2004, and at the time of seeking of treatment he specifically denied a history of trauma.  Then, he did not file a claim for compensation until 2010, and it was not until then that he reported the in-service injury.  A diagnosed disability is not shown until over a half century after separation from service and the reported 1951 injury, thus, there is a lack of continuity of symptomatology.  The lack of any evidence of a diagnosed chronic right foot disability for decades after the reported injury; the fact that he did not report any right foot problems upon seeking medical treatment in 1959; the fact that he did not claim compensation for any right foot problems in 2002, despite the fact that he claimed another unrelated disability; and, the fact that when seeking medical treatment in 2004 he specifically denied a history of trauma, weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

However, in light of his assertions that he did suffer a right foot injury in service, he underwent a VA examination.  The VA examiner, upon reviewing the claims folder, and examining and interviewing the Veteran, concluded that his right foot disability was not due to service.  Such opinion was based on a lack of continuity of symptomatology, and based on the unlikelihood that an injury from 1951 that was only "short lived" that was not giving him chronic problems would almost 50 years later start to bother him.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his right foot disability and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  Due to the missing service treatment records, the only evidence pertaining to what occurred during service are the lay statements and testimony of the Veteran.  The Board finds that the Veteran's assertions as to his in-service right foot injury to be credible, although the Veteran has been inconsistent as to whether he suffered a sprain or fracture, and he is not competent to make such assessment.  In any event, the Board accepts that the Veteran suffered a right foot injury in service.  But despite finding an in-service injury, the Veteran is not competent to relate his current right foot problems to an injury that occurred in 1951.  As detailed, VA medical personnel was aware of his reported injury, reviewed the claims folder, and determined that it was not likely that his current right foot problems were due to service.  The Board has weighed the Veteran's assertions as to post-service symptomatology, with the medical evidence, to include treatment records, and the VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  A right foot disability was not diagnosed until many years after the in-service injury.  The clinical and documentary evidence post service is more probative than the remote assertions of the Veteran.  

The negative clinical and documentary evidence post service decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, there is clear and convincing evidence against a finding that the Veteran's right foot disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right foot disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


